Exhibit 10.2 Execution Version THIRD AMENDED AND RESTATED FLOW SERVICING AGREEMENT between PENNYMAC OPERATING PARTNERSHIP, L.P.,as Owner and PENNYMAC LOAN SERVICES, LLC,as Servicer Dated as of September 12, 2016 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.01 Definitions. 2 ARTICLE II CONTINUATION OF EXISTING SERVICING; SERVICING OF ADDITIONAL MORTGAGE LOANS 20 Section 2.01 Servicing to Continue. 20 Section 2.02 Addition of Mortgage Loans. 20 Section 2.03 Closing Documents. 21 ARTICLE III SERVICING OF AGENCY MORTGAGE LOANS 23 Section 3.01 Servicer to Act as Servicer of Agency Mortgage Loans. 23 Section 3.02 Guides Control. 23 ARTICLE IV SERVICING OF NON-AGENCY MORTGAGE LOANS 26 Section 4.01 Servicer to Act as Servicer of Non-Agency Mortgage Loans. 26 Section 4.02 Liquidation of Mortgage Loans. 28 Section 4.03 Collection of Mortgage Loan Payments; Payment Clearing Account. 29 Section 4.04 Establishment of and Deposits to Custodial Account. 29 Section 4.05 Permitted Withdrawals From Custodial Account. 30 Section 4.06 Establishment of and Deposits to Escrow Account. 31 Section 4.07 Permitted Withdrawals From Escrow Account. 32 Section 4.08 Payment of Taxes, Insurance and Other Charges. 33 Section 4.09 Protection of Accounts. 33 Section 4.10 Maintenance of Hazard Insurance. 34 Section 4.11 Maintenance of Mortgage Impairment Insurance Policy. 36 Section 4.12 Maintenance of Fidelity Bond and Errors and Omissions Insurance. 36 Section 4.13 Inspections. 36 Section 4.14 Restoration of Mortgaged Property. 37 Section 4.15 Title, Management and Disposition of REO Property. 37 Section 4.16 Costs and Expenses. 39 Section 4.17 Liquidity and Litigation Reserves. 39 Section 4.18 Transfers of Mortgaged Properties. 40 Section 4.19 Satisfaction of Mortgages and Release of Mortgage Files. 41 Section 4.20 Notification of Adjustments. 42 Section 4.21 Recordation of Assignments of Mortgage. 43 Section 4.22 [Reserved]. 43 Section 4.23 Credit Reporting. 43 Section 4.24 Superior Liens. 43 Section 4.25 Prepayments in Full. 44 i Section 4.26 Tax and Flood Service Contracts. 44 Section 4.27 Maintenance of PMI Policies and LPMI Policies; Collections Thereunder. 44 Section 4.28 Reliability of Information/Exceptional Expenses. 45 Section 4.29 Escrow Obligations. 45 Section 4.30 No Obligation to Advance Delinquent Payments. 46 Section 4.31 MERS Transfers. 46 ARTICLE V PAYMENTS; REPORTS 47 Section 5.01 Remittances. 47 Section 5.02 Reports to the Owner. 47 Section 5.03 Tax Reporting. 48 Section 5.04 Cost of Funds. 48 ARTICLE VI RECORDS, INFORMATION AND COMPLIANCE DOCUMENTS 49 Section 6.01 Possession of Servicing Files. 49 Section 6.02 Annual Statement as to Compliance. 49 Section 6.03 Annual Independent Public Accountants’ Servicing Report. 50 Section 6.04 Provision of Information. 50 Section 6.05 Right to Examine Servicer Records. 50 Section 6.06 Compliance with Gramm-Leach-Bliley Act of 1999. 51 Section 6.07 Reserved. 51 Section 6.08 Financial Statements; Servicing Facilities. 51 Section 6.09 Use of Subservicers. 51 Section 6.10 Mortgage Loans Held by Wholly Owned Subsidiaries of Owner. 52 ARTICLE VII SERVICING COMPENSATION 53 Section 7.01 Servicing Compensation. 53 ARTICLE VIII TERMINATION 56 Section 8.01 Termination. 56 Section 8.02 Outbound Transfer of Servicing. 57 ARTICLE IX INDEMNIFICATION AND ASSIGNMENT AND OTHER MATTERS RELATED TO SERVICER 61 Section 9.01 Indemnification. 61 Section 9.02 Limitation on Liability of Servicer and Others. 62 Section 9.03 Limitation on Resignation and Assignment by Servicer. 62 Section 9.04 Assignment by Owner. 63 Section 9.05 Merger or Consolidation of the Servicer. 63 Section 9.06 Additional Activities of the Servicer. 63 ARTICLE X REPRESENTATIONS AND WARRANTIES 64 Section 10.01 Representations and Warranties of the Owner. 64 Section 10.02 Representations and Warranties of the Servicer. 65 ii ARTICLE XI DEFAULT 68 Section 11.01 Events of Default. 68 Section 11.02 Waiver of Defaults. 70 ARTICLE XII RECONSTITUTIONS 71 Section 12.01 Cooperation of Servicer with a Reconstitution. 71 ARTICLE XIII MISCELLANEOUS PROVISIONS 74 Section 13.01 Notices. 74 Section 13.02 Amendment. 75 Section 13.03 Entire Agreement. 75 Section 13.04 Binding Effect; Beneficiaries. 75 Section 13.05 Headings. 75 Section 13.06 Further Assurances. 75 Section 13.07 Governing Law. 75 Section 13.08 Relationship of Parties. 75 Section 13.09 Severability of Provisions. 76 Section 13.10 No Waiver; Cumulative Remedies. 76 Section 13.11 Recordation of Assignments of Mortgage. 76 Section 13.12 Exhibits. 76 Section 13.13 Counterparts. 76 Section 13.14 Trademarks. 76 Section 13.15 Confidentiality of Information. 77 Section 13.16 WAIVER OF TRIAL BY JURY. 77 Section 13.17 LIMITATION OF DAMAGES. 77 Section 13.18 SUBMISSION TO JURISDICTION; WAIVERS. 77 iii EXHIBITS EXHIBIT 1 LIST OF MONTHLY AND DAILY REPORTS EXHIBIT 2 FORM OF CUSTODIAL ACCOUNT CERTIFICATION EXHIBIT 3 RESERVED EXHIBIT 4 FORM OF ESCROW ACCOUNT CERTIFICATION EXHIBIT 5 RESERVED EXHIBIT 6 FORM OF OFFICER’S CERTIFICATE EXHIBIT 7 MORTGAGE LOAN DOCUMENTS EXHIBIT 8 FORM OF LIMITED POWER OF ATTORNEY EXHIBIT 9 TERM SHEET EXHIBIT 10 DELEGATION OF AUTHORITY MATRIX EXHIBIT 11 SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE EXHIBIT 12 PROPERTY MANAGEMENT SERVICES iv THIRD AMENDED AND RESTATED FLOW SERVICING AGREEMENT
